Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated March 19, 2014, with respect to the consolidated financial statements and schedule included in the Annual Report on Form 10-K for the year ended December 31, 2013 of SL Industries, Inc.and its subsidiaries, which is incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned report. /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania May 30, 2014
